Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. (U.S. 2017/0256544 A1, hereinafter refer to Chai) in view of Song et al. (U.S. 2017/0005175 A1, hereinafter refer to Song), Xu et al. (U.S. 2016/0247893 A1, hereinafter refer to Xu), and Giles et al. (U.S. 2014/0151814 A1, hereinafter refer to Giles).
Regarding Claim 1: Chai discloses an apparatus (see Chai, Figs.3, 8, and 37A as shown below and ¶ [0003]), comprising: 
a uniformly (note: The term "uniformly " is a relative term which renders the claim indefinite because the specification lacked some standard for measuring the degree intended; therefore, the dopant distribution in the P_S1/ N_S layer is considered as uniform for its invention) doped conducting channel region (P_S1/ N_S) of one of an n-type or p-type dopant (see Chai, Figs.3, 8, and 37A as shown above and ¶ [0165]- ¶ [0166]); and 
a gate stack (P_GE1/ N_GE1) surrounding all sides of the conducting channel region (P_S1/P_A4/ N_S/ N_A4) (see Chai, Figs.3, 8, and 37A as shown above), wherein the gate stack (P_GE1/ N_GE1) comprises: 
a doped substrate (P_A/N_A) (see Chai, Figs.3, 8, and 37A as shown above, ¶ [0162], ¶ [0164], and ¶ [0165]- ¶ [0166]); 
a metal doping layer (P_Oc/ N_Oc, Note: P_Oc/ N_Oc is equivalent to the claimed metal doping layer because Song teaches the P_Oc/ N_Oc/113/123 doped by diffusion of lanthanum or aluminum from an adjustment oxide layer P_O2/ N_O2/133, see Song, Fig.1 as shown below, ¶ [0050]- ¶ [0051], ¶ [0108]- ¶ [0109], and ¶ [0129]; in additional support see Xu, Fig.2B, ¶ [0004], ¶ [0078], and ¶ [0095], which teaches dipole layer 224 formed by using an annealing process of transforming the high-k layer and the interface layer into the dipole layer 224 directly on the doped substrate 220) deposited directly on the doped substrate (P_A/N_A), wherein the metal doping layer (P_Oc/ N_Oc) is formed from a dipole (see Chai, Figs.3, 8, and 37A as shown above, ¶ [0043], ¶ [0057], ¶ [0110], and ¶ [0123]); and 

    PNG
    media_image1.png
    386
    533
    media_image1.png
    Greyscale

Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Chai, Song, and Xu in order to recognize that the P_Oc/ N_Oc/113/123 to be doped by diffusion of lanthanum or aluminum from an adjustment oxide layer P_O2/ N_O2/133 and form a metal doping layer 114 within the P_Oc/ N_Oc/113/123 layer as taught by Song and Xu in order to obtain an n-type or a p-type semiconductor device with improved electric characteristics (see Song, Fig.1 as shown above, ¶ [0050]- ¶ [0051], ¶ [0108]- ¶ [0109], and ¶ [0129]).
an adjustment oxide layer (P_O2/ N_O2) deposited directly on the metal doping layer, wherein gate stack (P_GE1/ N_GE1) including the metal doping layer (P_Oc/ N_Oc) provides at least four threshold voltages for the apparatus, the apparatus being a single transistor having a single gate structure with the at least four threshold voltages (note: the threshold voltage/the gate voltage between the gate P_GE1/ N_GE1 and  the source/drain regions P_IR/ N_IR necessarily is at least four since the gate voltage dropped across the four semiconductor pattern P_S1/P_A4/ N_S/ N_A4/ P_A/N_A in or order to turn on the PMOS/NMOS transistor) (see Chai, Figs.3, 8, and 37A as shown above).  
The modification of Chi is silent upon explicitly disclosing wherein a uniformly doped conducting channel region.
In addition, before effective filing date of the claimed invention the disclosed conducting channel region were known to uniformly or nonuniformly doped with an n-type or p-type dopant in order to provide particular electrical performance characteristics for n-type or p-type semiconductor device.
For support see Giles, which teaches wherein a uniformly doped conducting channel region (1144/1184) of an n-type or p-type dopant (see Giles, Fig.11 and ¶ [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Chai, Song, Xu, and Giles to enable the conducting channel region to be uniformly or nonuniformly doped with an n-type or p-type dopant as taught by Giles in order to provide particular electrical performance characteristics for n-type or p-type semiconductor device (see Giles, Fig.11 and ¶ [0055]). 
Regarding Claim 2: Chai as modified teaches an apparatus as set forth in claim 1 as above. The combination of Chai, Song, Xu, and Giles further teaches wherein the apparatus is an n-type field effect transistor (see Chai, Figs.3, 8, and 37A as shown above).  
Regarding Claim 3: Chai as modified teaches an apparatus as set forth in claim 2 as above. The combination of Chai, Song, Xu, and Giles further teaches wherein the substrate (SUB) comprises silicon (see Chai, Figs.3, 8, and 37A as shown above and ¶ [0103]).  
Regarding Claim 4: Chai as modified teaches an apparatus as set forth in claim 3 as above. The combination of Chai, Song, Xu, and Giles further teaches wherein the metal doping layer (P_Oc/ N_Oc/113/123/114) comprises at least one of: lanthanum, ytterbium, magnesium, an oxide of lanthanum, an oxide of ytterbium, and an oxide of magnesium (see Song, Fig.1 as shown above, ¶ [0050]- ¶ [0051], ¶ [0108]- ¶ [0109], and ¶ [0129]). 
Regarding Claim 5: Chai as modified teaches an apparatus as set forth in claim 3 as above. The combination of Chai, Song, Xu, and Giles further teaches wherein a layer of a first barrier metal (143/ P_O2b/ N_O2b) deposited directly on the adjustment oxide layer (133/ P_O2a/ N_O2a) (see Song, Fig.1 as shown above and see Chai, Figs.3, 8, and 37A as shown above);
a layer of an n-type field effect transistor work function metal (153/ P_CM2/ N_CM2) deposited directly on the layer of the first barrier metal (143/ P_O2b/ N_O2b) (see Song, Fig.1 as shown above, ¶ [0050], and ¶ [0076] and see Chai, Figs.3, 8, and 37A as shown above); and
a layer of a second barrier metal (163/ P_BM2/ N_BM2) deposited directly on the layer of the n-type field effect transistor work function metal (153/ P_CM2/ N_CM2) (see Song, Fig.1 as shown above and see Chai, Figs.3, 8, and 37A as shown above).
Regarding Claim 6: Chai as modified teaches an apparatus as set forth in claim 1 as above. The combination of Chai, Song, Xu, and Giles further teaches wherein the uniformly doped conducting channel region (semiconductor pattern/P_S1/ N_S layer) is formed of silicon (see Chai, Figs.3, 8, and 37A as shown above and ¶ [0224]).
Regarding Claim 7: Chai as modified teaches an apparatus as set forth in claim 1 as above. The combination of Chai, Song, Xu, and Giles further teaches wherein the silicon is n-doped (see Chai, Figs.3, 8, and 37A as shown above, ¶ [0165]- ¶ [0166], and ¶ [0224]).  
Regarding Claim 8: Chai as modified teaches an apparatus as set forth in claim 1 as above. The combination of Chai, Song, Xu, and Giles further teaches wherein the apparatus is a p-type field effect transistor (see Chai, Figs.3, 8, and 37A as shown above, ¶ [0165]- ¶ [0166], and ¶ [0224] and see Giles, Fig.11, ¶ [0055], and ¶ [0059]).  
Regarding Claim 10: Chai as modified teaches an apparatus as set forth in claim 8 as above. The combination of Chai, Song, Xu, and Giles further teaches wherein the substrate (100) comprises silicon germanium (see Song, Fig.1 as shown above and ¶ [0033]).  
Regarding Claim 12: Chai as modified teaches an apparatus as set forth in claim 1 as above. The combination of Chai, Song, Xu, and Giles further teaches wherein the gate stack directly contacts the uniformly doped conducting channel region (see Chai, Figs.3, 8, and 37A as shown above).  
Regarding Claim 13: Chai as modified teaches an apparatus as set forth in claim 1 as above. The combination of Chai, Song, Xu, and Giles further teaches wherein the gate stack has a plurality of threshold voltages that comprise up to eight threshold voltages (four for PMOS and four for NMOS) (see Chai, Figs.3, 8, and 37A as shown above).  
Regarding Claim 14: Chai as modified teaches an apparatus as set forth in claim 1 as above. The combination of Chai, Song, Xu, and Giles further teaches wherein the uniformly doped conducting channel region comprises a plurality of conducting channels (semiconductor pattern/material/P_S1/ N_S layer) and at least some conducting channels (semiconductor pattern/material/P_S1/ N_S layer) of the plurality of conducting channels (semiconductor pattern/material/P_S1/ N_S layer) are epitaxially grown and doped in situ (see Chai, Figs.3, 8, and 37A as shown above, ¶ [0036], ¶ [0103]).  
Regarding Claim 15: Chai discloses an apparatus (see Chai, Figs.3, 8, and 37A as shown above and ¶ [0003]), comprising: 
an n-type field effect transistor (NMOS) (see Chai, Figs.3, 8, and 37A as shown above) (see Chai, Figs.3, 8, and 37A as shown above and ¶ [0165]- ¶ [0166]), comprising: 
a first uniformly doped conducting channel region (semiconductor pattern/ N_S layer, note: The term "uniformly " is a relative term which renders the claim indefinite because the specification lacked some standard for measuring the degree intended; therefore, the dopant distribution in the P_S1/ N_S layer is considered as uniform for its invention) of a p-type dopant (see Chai, Figs.3, 8, and 37A as shown above and ¶ [0165]- ¶ [0166]); and 
a first gate stack (N_GE1) surrounding all sides of the first uniformly doped conducting channel region (N_S) (see Chai, Figs.3, 8, and 37A as shown above), wherein the first gate stack (N_GE1) comprises: 
a first doped substrate (N_A) (see Chai, Figs.3, 8, and 37A as shown above, ¶ [0162], ¶ [0164], and ¶ [0165]- ¶ [0166]); 
a first metal doping layer (P_Oc/ N_Oc, Note: P_Oc/ N_Oc is equivalent to the claimed metal doping layer because Song teaches the P_Oc/ N_Oc/113/123 doped by diffusion of lanthanum or aluminum from an adjustment oxide layer P_O2/ N_O2/133, see Song, Fig.1 as shown above, ¶ [0050]- ¶ [0051], ¶ [0108]- ¶ [0109], and ¶ [0129]; in additional support see Xu, Fig.2B, ¶ [0004], ¶ [0078], and ¶ [0095], which teaches dipole layer 224 formed by using an annealing process of transforming the high-k layer and the interface layer into the dipole layer 224 directly on the doped substrate 220) deposited directly on the first doped substrate (N_A), wherein the first metal doping layer (N_Oc/113/123) is formed from a dipole (see Chai, Figs.3, 8, and 37A as shown above, ¶ [0043], ¶ [0057], ¶ [0110], and ¶ [0123]); and 
a first adjustment oxide layer (N_O2) deposited directly on the first metal doping layer (N_Oc) (note: the threshold voltage/the gate voltage between the gate P_GE1/ N_GE1 and  the source/drain regions P_IR/ N_IR necessarily is at least four since the gate voltage dropped across the four semiconductor pattern P_S1/P_A4/ N_S/ N_A4/ P_A/N_A in or order to turn on the PMOS/NMOS transistor) (see Chai, Figs.3, 8, and 37A as shown above); and 
a p-type field effect transistor (PMOS) (see Chai, Figs.3, 8, and 37A as shown above), comprising: 
a second uniformly doped conducting channel region (semiconductor pattern/ P_Sl layer, note: The term "uniformly " is a relative term which renders the claim indefinite because the specification lacked some standard for measuring the degree intended; therefore, the dopant distribution in the P_S1/ N_S layer is considered as uniform for its invention) (see Chai, Figs.3, 8, and 37A as shown above and ¶ [0165]- ¶ [0166]); and 
a second gate stack (P_GE1) surrounding all sides of the second uniformly doped conducting channel region (P_Sl) (see Chai, Figs.3, 8, and 37A as shown above), wherein the second gate stack (P_GE1) comprises: 
a second doped substrate (P_A) (see Chai, Figs.3, 8, and 37A as shown above, ¶ [0162], ¶ [0164], and ¶ [0165]- ¶ [0166]); 
a second metal doping layer (P_Oc) (Note: P_Oc/ N_Oc is equivalent to the claimed metal doping layer because Song teaches the P_Oc/ N_Oc/113/123 doped by diffusion of lanthanum or aluminum from an adjustment oxide layer P_O2/ N_O2/133, see Song, Fig.1 as shown above, ¶ [0050]- ¶ [0051], ¶ [0108]- ¶ [0109], and ¶ [0129]; in additional support see Xu, Fig.2B, ¶ [0004], ¶ [0078], and ¶ [0095], which teaches dipole layer 224 formed by using an annealing process of transforming the high-k layer and the interface layer into the dipole layer 224 directly on the doped substrate 220) deposited directly on the second doped -4-substrate (P_A), wherein the second metal doping layer (P_Oc) is formed from a dipole (see Chai, Figs.3, 8, and 37A as shown above, ¶ [0043], ¶ [0057], ¶ [0110], and ¶ [0123]); and 
a second adjustment oxide layer (N_O2) deposited directly on the second metal doping layer (P_Oc), wherein the apparatus has a plurality of threshold voltages including at least four different n-type threshold voltages for the n-type field effect transistor and at least four different p-type threshold voltages for the p- type field effect transistor (note: the threshold voltage/the gate voltage between the gate P_GE1/ N_GE1 and  the source/drain regions P_IR/ N_IR necessarily is at least four since the gate voltage dropped across the four semiconductor pattern P_S1/P_A4/ N_S/ N_A4/ P_A/N_A in or order to turn on the PMOS/NMOS transistor) (see Chai, Figs.3, 8, and 37A as shown above).  
The modification of Chi is silent upon explicitly disclosing wherein a uniformly doped conducting channel region.
In addition, before effective filing date of the claimed invention the disclosed conducting channel region were known to uniformly or nonuniformly doped with an n-type or p-type dopant in order to provide particular electrical performance characteristics for n-type or p-type semiconductor device.
For support see Giles, which teaches wherein a uniformly doped conducting channel region (1144/1184) of an n-type or p-type dopant (see Giles, Fig.11 and ¶ [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Chai, Song, Xu, and Giles to enable the conducting channel region to be uniformly or nonuniformly doped with an n-type or p-type dopant as taught by Giles in order to provide particular electrical performance characteristics for n-type or p-type semiconductor device (see Giles, Fig.11 and ¶ [0055]). 
Regarding Claim 16: Chai as modified teaches an apparatus as set forth in claim 15 as above. The combination of Chai, Song, Xu, and Giles further teaches wherein the first uniformly doped conducting channel region (semiconductor pattern/material/P_S1/ N_S layer) comprises a plurality of silicon channels and at least some channels of the plurality of silicon channels are n-doped in situ (see Chai, Figs.3, 8, and 37A as shown above, ¶ [0036], ¶ [0103], ¶ [0165]- ¶ [0166], and ¶ [0224]).  
Regarding Claim 17: Chai as modified teaches an apparatus as set forth in claim 15 as above. The combination of Chai, Song, Xu, and Giles further teaches wherein the first gate stack (P_GE1/ N_GE1) directly contacts the first uniformly doped conducting channel region (semiconductor pattern/material/ N_S layer) and the second gate stack (P_GE1/ N_GE1) directly contacts the second conducting channel region (semiconductor pattern/material/P_S1 layer) (see Chai, Figs.3, 8, and 37A as shown above).  
Regarding Claim 18: Chai as modified teaches an apparatus as set forth in claim 15 as above. The combination of Chai, Song, Xu, and Giles further teaches wherein the apparatus has a plurality of threshold voltages that comprise up to eight n-type threshold voltages and up to eight p-type threshold voltages (four for PMOS and four for NMOS) (see Chai, Figs.3, 8, and 37A as shown above).  
Regarding Claim 19: Chai as modified teaches an apparatus as set forth in claim 15 as above. The combination of Chai, Song, Xu, and Giles further teaches wherein the first metal doping layer (N_Oc/113/123) comprises at least one of: lanthanum, ytterbium, magnesium, an oxide of lanthanum, an oxide of ytterbium, and an oxide of magnesium (see Song, Fig.1 as shown above, ¶ [0050]- ¶ [0051], ¶ [0108]- ¶ [0109], and ¶ [0129]).  
Regarding Claim 20: Chai as modified teaches an apparatus as set forth in claim 15 as above. The combination of Chai, Song, Xu, and Giles further teaches wherein a layer of a first barrier metal (143/P_O2b/ N_O2b) deposited directly on the first adjustment oxide layer (133/ P_O2a/ N) (see Song, Fig.1 as shown above and see Chai, Figs.3, 8, and 37A as shown above); 
a layer of a p-type field effect transistor work function metal (153/ P_CM2/ N_CM2) deposited directly on the layer of the first barrier metal (143/ P_O2b/ N_O2b) (see Song, Fig.1 as shown above, ¶ [0050], and ¶ [0076] and see Chai, Figs.3, 8, and 37A as shown above); and
a layer of a second barrier metal (163/ P_BM2/ N_BM2) deposited directly on the layer of the p-type field effect transistor work function metal (153/ P_CM2/ N_CM2) (see Song, Fig.1 as shown above and see Chai, Figs.3, 8, and 37A as shown above).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. (U.S. 2017/0256544 A1, hereinafter refer to Chai), Song et al. (U.S. 2017/0005175 A1, hereinafter refer to Song), Xu et al. (U.S. 2016/0247893 A1, hereinafter refer to Xu), and Giles et al. (U.S. 2014/0151814 A1, hereinafter refer to Giles) as applied to claim 8 above, and further in view of Chen (CN 103426764 A, hereinafter refer to Chen).
CN-103426764-A (hereinafter refer to Chen ‘764) is relied upon solely for the English language translation of CN 103426764 A.
Regarding Claim 9: Chai as modified teaches an apparatus as applied to claim 8 above. The combination of Chai, Song, Xu, and Giles is silent upon explicitly disclosing wherein the uniformly doped conducting channel region is formed of silicon germanium. 
Before effective filing date of the claimed invention the disclosed material were known in order to reduce leakage current of the multi-layer full-surrounding gate nanowire transistor or suspended semiconductor transistor and improve the stability of bias temperature, improving the performance of the transistor.
For support see Chen, which teaches wherein the uniformly doped conducting channel region (111) is formed of silicon germanium (see Chen ‘764, Figs.2-7, ¶ [0011], and ¶ [0080] and see Rachmady, Fig.1B, ¶ [0021], and ¶ [0030]).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Chai, Song, Xu, Giles, and Chen to enable the known silicon germanium nanowire channel as taught by Chen in order to reduce leakage current of the multi-layer full-surrounding gate nanowire transistor or suspended semiconductor transistor and improve the stability of bias temperature, improving the performance of the transistor, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for reduceing leakage current of the multi-layer full-surrounding gate nanowire transistor or suspended semiconductor transistor and improve the stability of bias temperature, improving the performance of the transistor involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416. 
Regarding Claim 11: Chai as modified teaches an apparatus as set forth in claim 9 as above. The combination of Chai, Song, Xu, Giles, and Chen further teaches wherein the silicon germanium is p-doped (boron doped) (see Chen ‘764, Figs.2-7, ¶ [0011], and ¶ [0080]).
Conclusion
26.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896